MEMORANDUM ***
Ezequiel Munoz Tellez, his wife Felipa Mayo Cortes, and their son Alexis Em*942manuel Munoz Mayo seek review of an order of the Board of Immigration Appeals (“BIA”) affirming an immigration judge’s order denying the parents’ applications for cancellation of removal. To the extent we have jurisdiction, it is pursuant to 8 U.S.C. § 1252. We review de novo claims of constitutional violations in immigration proceedings, see Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001), and we dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the BIA’s discretionary determination that petitioners failed. to show exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003). We do not consider petitioners’ contentions regarding physical presence and moral character, because petitioners’ failure to establish hardship is dispositive.
We are not persuaded that the qualifying relative requirement for cancellation of removal violates equal protection. See Ram, 243 F.3d at 517 (“ ‘[Ljine-drawing’ decisions made by Congress or the President in the context of immigration and naturalization must be upheld if they are rationally related to a legitimate government purpose.”); Molina-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002) (concluding that petitioner who failed to show evidence of qualifying relative was ineligible for cancellation of removal).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.